UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
-V-
1:20-cr-543-GHW
WAYNE J. MORGAN and : ORDER

WARREN M. WILDER,

Defendants, X

 

GREGORY H. WOODS, United States District Judge:

The proceeding scheduled in this matter for May 21, 2021 at 9:00 a.m. will take place in
Courtroom 12C, Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, New York,
New York 10007.

SO ORDERED.

Dated: May 12, 2021
New York, New York

2 Wow

GREGORY H. WOODS
United States District Judge

 
